Citation Nr: 1823939	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1987 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Roanoke, Virginia, which denied service connection for obstructive sleep apnea.

The instant matter was first before the Board in February 2017, where the Board denied service connection for obstructive sleep apnea.  The Veteran appealed the February 2017 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated October 2017, the Court granted a Joint Motion for Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), as the Board's current decision grants service connection for obstructive sleep apnea, which is a complete grant as to the issue on appeal, the Board need not address compliance with the Court order at this time.

In January 2018, the Board sought a Veterans Health Administration (VHA) opinion concerning the issue on appeal.  An adequate VHA opinion was received by the Board in February 2018.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with obstructive sleep apnea.

2.  During service the Veteran had symptoms of cessation of breathing, snoring, fatigue, and headaches.

3.  The currently diagnosed obstructive sleep apnea is related to the Veteran's in-service cessation of breathing, snoring, fatigue, and headaches.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for obstructive sleep apnea, which is a total grant of benefits as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Sleep Apnea

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that currently diagnosed obstructive sleep apnea is related to various symptoms that first manifested in service.  The Veteran has reported or presented evidence of in-service symptoms of cessation of breathing, snoring, fatigue, and headaches.

Initially, the Board finds that the Veteran is currently diagnosed with obstructive sleep apnea.  Such diagnosis can be found within the report of a May 2009 polysomnogram.

Next, the Board finds that during service the Veteran had symptoms of cessation of breathing, snoring, fatigue, and headaches.  Per a November 2017 statement from a fellow service member, during service the Veteran would often awake during the night due to cessation of breathing, and that the Veteran was often fatigued and would fall asleep while at work.  In a February 2012 lay statement, another service member advanced that the Veteran was fatigued, had headaches, and would fall asleep while at work during the day.  In a December 2017 statement, the Veteran's physician since shortly after service separation reported the Veteran's history or complaints of symptoms of morning headaches, snoring, and chronic fatigue during service.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed obstructive sleep apnea is related to the Veteran's in-service cessation of breathing, snoring, fatigue, and headaches.  Per the February 2018 VHA opinion report, a sleep medicine specialist opined that it was at least as likely as not that the Veteran's symptoms of snoring, fatigue, and headaches during service were symptoms of the obstructive sleep apnea diagnosed in May 2009.  This opinion is supported by the December 2017 letter from the Veteran's private physician in which the private physician opined that the currently diagnosed obstructive sleep apnea was related to the in-service morning headaches, snoring, and chronic fatigue.

The Veteran is currently diagnosed with obstructive sleep apnea, and during service the Veteran had symptoms of cessation of breathing, snoring, fatigue, and headaches.  Two physicians, including the Veteran's treating physician and a medical sleep specialist, have opined that the Veteran's currently diagnosed obstructive sleep apnea is related to these in-service symptoms.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that sleep apnea was incurred in active service.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


